I geDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Examiner’s Note Regarding Oath/Declaration
3.	This is an examiner’s note to the Applicant, and is not an objection to the oath or declaration by the examiner.
           Please note the Miscellaneous Communication to Application dated 05/14/2021 which states in part: that a properly executed inventor’s oath or declaration has not been received for the following inventor(s): Yoriko NODA:
           “However, if a deficiency relates to the inventor's oath or declaration, the applicant must file an oath or declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64, executed by or with respect to each actual inventor no later than the expiration of the time period set in the "Notice of Allowability" to avoid abandonment. See 37 CFR 1.53(f).”

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 05/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document JP 2013-86285A on page 1 of the specification.

Drawings
5.       The drawing(s) filed on 05/06/2021 are accepted by the Examiner.

Status of Claims
6.       Claims 1-18 are pending in this application.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.       The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.       This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“a job entry unit” in claim 1;
“a link setter” in claim 1;
“an association setter” in claims 1, 12, 13 and 14;
“an automatic changer” in claim 7; and
“an image former” in claim 17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(a)	Claim 1: ‘a job entry unit that enters jobs’ corresponds to Fig. 2 ‘operation interface 22’ and ‘communicator 80’.  “Jobs printed by the image forming device 1 are entered by a user from the operation interface 22, or are received from external devices by the communicator 80. The operation interface 22 and the communicator 80 function as a job entry unit.” [0031].
(b)      Claim 1: ‘a link setter that associates the jobs entered by the job entry unit' corresponds to Fig. 2 ‘controller 100’ implemented Fig. 3 flowchart of link setting processing.  “the controller 100 performs link setting processing, job edit processing, automatic change processing for contents of associated items, and mismatch notification processing for contents of associated items, which will be described later, to function as a link setter, an association setter, a display controller, and an automatic changer.” [0033]; [0036-0039 describes Fig. 3 flowchart].
(c)      Claim 1: ‘an association setter that associates one or more items common to the associated jobs' corresponds to Fig. 2 ‘controller 100’ implemented flowchart of Fig. 3, step S4. “In a case where the controller 100 determines that the link setting button 211a is operated (YES in Step S3), the controller 100 performs the link setting for the selected jobs (Step S4). At this time, the controller 100 performs the association setting of associating some items common the two jobs. The memory 70 stores information of the link setting and the association setting. Items to be associated are pre-set. Items to be associated may be set manually by a user, or may be automatically set by a program according to purposes. Users are free to change items on which the association setting has been performed.” [0039].
(d)      Claim 7: ‘an automatic changer that, in a case where contents of the associated items of a first job of the jobs are changed, automatically changes contents of the associated items of a second job of the jobs.’ corresponds to Fig. 2 ‘controller 100’ implemented Fig. 10 flowchart showing automatic change processing for contents of associated items.  “the controller 100 performs link setting processing, job edit processing, automatic change processing for contents of associated items, and mismatch notification processing for contents of associated items, which will be described later, to function as a link setter, an association setter, a display controller, and an automatic changer.” [0033]; [0045-0046 describes Fig. 10 flowchart].
(e)      Claim 17: ‘an image former that forms images on paper' corresponds to Fig. 2 ‘controller 100’ implemented ‘image former 40’.  “The image former 40 includes: image forming units 41Y, 41M, 41C, 41K that form images with color toners of Y component, M component, C component, and K component based on the input image data on which image processing has been performed; and an intermediate transfer unit 42.” [0018-0020].

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.	Claims 1, 2, and 10-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaminaka (US 2013/00940058).	

Regarding Claim 1:
Kaminaka discloses an image processing device (Fig. 1 ‘image control board 100’ of ‘image forming apparatus 1’ [0083]), comprising: 
a job entry unit (e.g. Fig. 4 ‘copy setting screen 311 displayed on the display section 31 for setting printing conditions for a newly input job’ [0107-0108]; [0060]), that enters jobs (Fig. 3 ‘flowchart of registering a new job’ such as a copy job’ [0108]); 
a link setter (Fig. 4 setting screen 311 ‘Link button 311a’ [0108]) that associates the jobs entered by the job entry unit (e.g. “The image forming apparatus 1 of the present embodiment can set a link between a newly input job and the other job temporary-stored in the temporary-stored job region of the RAM 122 when registering a new job as described below. Moreover, the image forming apparatus 1 can set a link between the temporary-stored jobs when operating the stored jobs.” [0012; 0105]; {Claim Interpretation: wherein ‘setting a link between jobs’ reads on the claimed ‘associates the jobs’}; Also see Fig. 8 wherein two jobs are linked because one job is the envelopes and the other job is the content printing); and 
an association setter (Fig. 8 flowchart of coupling copies of an envelope job and a content job) that associates one or more items common to the associated jobs (e.g. Fig. 8 flowchart “the control section 110 judges whether copies of the linked envelope job is same or different from copies of the content job (step S1002).” [0124-0125]; {Interpretation: wherein ‘judging whether copies of the envelope job and the content job are different or same’ reads on the claimed ‘associates one or more items common to the associated jobs’}; Fig. 9b shows a warning screen when the number of copies of an envelope job and content job are not the same (Fig. 8 step S1005).

Regarding Claim 2:
Kaminaka further discloses the image processing device according to claim 1 further comprising: 
a display (Fig. 1 ‘display section 31’; “The operation display control section 300 displays various screens, for inputting print settings of jobs, various results of processings, or the like, on the display section 31, based on a display signal input from the control section 110. The display section 31 is, for example, composed of a LCD (Liquid Crystal Display).” [0061]) that displays job information of at least one of the jobs (e.g. ‘FIG. 9A: ‘a temporary-stored job list screen displayed (step S1001 of FIG. 8) shows job details such as filename, username, status, last updated, page, and copy of 10 temporary stored jobs’; [0042]); and 
a display controller (Fig. 1 ‘operation display control section 300’; “The operation display control section 300 displays various screens, for inputting print settings of jobs, various results of processings, or the like, on the display section 31, based on a display signal input from the control section 110.”  [0060-0061]) that displays the associated items of the jobs in such a manner that the associated items are distinguishable from unassociated items of the jobs on the display (Fig. 9A Fig. 5 flowchart’; “When the control section 110 judges that the selected job has a linked job (step S103; YES), the linked jobs are also displayed in the selected state (highlighted) in the job list column 312a (step S104), and the processing moves to S105. In step S104, the user can easily identify the jobs linked to the selected job.” [0115-0116]).

Regarding Claim 10:
Kaminaka further discloses the image processing device according to claim 2, wherein, in a case where contents of the associated items of the first job of the jobs are changed, the display controller displays a second attention indication that indicates mismatch between contents of the associated items of the jobs on the display (Fig. 9B is warning screen displayed at the step S1005 of FIG. 8; “The envelope job includes addresses printed on envelopes and thereby copies of the envelope job can not be adjusted to copies of the content job automatically. Thus, when the button 312f is selected, the user is warned by the pop-up window 312g to confirm the setting.” [0126]).

Regarding Claim 11:
Kaminaka further discloses the image processing device according to claim 10, wherein the second attention indication is pop-up display (Fig. 9B is warning screen displayed at the step S1005 of FIG. 8; “The envelope job includes addresses printed on envelopes and thereby copies of the envelope job can not be adjusted to copies of the content job automatically. Thus, when the button 312f is selected, the user is warned by the pop-up window 312g to confirm the setting.” [0126]), status message display, flashing of the associated items of the jobs, or error check display.

Regarding Claim 12:
Kaminaka further discloses the image processing device according to claim 2, wherein the association setter sets items of the jobs which are to be associated based on user operation (e.g. user can edit the job on the user interface or select the ‘delete after print’ box).

Regarding Claim 13:
Kaminaka further discloses the image processing device according to claim 2, wherein the association setter sets items of the jobs which are to be associated based on a purpose (“As shown in FIG. 9A, the buttons 312e and 312f are displayed in the temporary-stored job list screen 312. The button 312e is used for instructing to adjust copies of the content job to copies of the envelope job. The button 312f is used for instructing to adjust copies of the envelope job to copies of the content job.” [0123]; {Interpretation: wherein priority given to content or envelope buttons 312e and 312f reads on the claimed ‘based on a purpose’}).

Regarding Claim 14:
Kaminaka further discloses the image processing device according to claim 2, wherein, in a case where contents of items of the jobs which are to be associated do not match, the association setter matches the contents with each other based on user operation before associating the items (Fig. 10 “FIG. 10 illustrates an example of the questioning window 311d. As shown in FIG. 10, the questioning window 311d displays: a message "the kind of paper is set to envelopes. Link to content job?"; "YES" button 311e; and "NO" button 311f. When the "YES" button 311e is operated with the operation section 32 (step S10; YES), the copying link setting illustrated in FIG. 5 is executed; the envelope job is linked with a content job according to the operation of the operation section 32 (step S11).” [0132-0133]).

Regarding Claim 15:
Kaminaka further discloses the image processing device according to claim 2, wherein the display controller displays contents of the associated items of the jobs on the display (Fig. 9A), and changes the displayed contents based on user operation (e.g. user can edit the job on the user interface or select the ‘delete after print’ box).

Regarding Claim 16:
Kaminaka further discloses the image processing device according to claim 2, wherein the display controller displays job information of a first job of the jobs on the display, the display controller changes display of the job information of the first job to display of job information of a second job of the jobs, and the display controller changes contents of items of both the jobs based on user operation (Kaminaka: “When the first system is changed to the second system, jobs printable in the second system and linked to jobs printed in the first system are displayed on the display section 31. Thus, the user can perform a set of printings which completes the printings in the second system.” [0203]).

Regarding Claim 17:
Kaminaka further discloses an image forming device (Figs. 1 and 2 ‘image forming apparatus 1’), comprising: 
the image processing device (‘image controller board 100’) according to claim 1 (‘Image forming apparatus 1 includes a main body 1a.  The main body 1a includes an image reading section 20, an operation display section 30, a print section 40, and an image control board 100’ [0058-0059); and 
an image former (Figs. 1 and 2 ‘fixing unit 63’) that forms images on paper (e.g. “The fixing unit 63 fixes the toner image on the sheet.” [0070]).

Regarding Claim 18:
Kaminaka discloses a non-transitory recording medium storing a computer readable program (The control section 110 reads a specified program out of system programs and application programs stored in the non-volatile memory 121; expands the read program in the RAM 122; execute various processings in cooperation with the expanded program; and control each unit of the image forming apparatus 1 integrally.” [0083-0085]) that makes a computer of an image processing device (Fig. 1 ‘image control board 100’ of ‘image forming apparatus 1’ [0083]) function as: 
a job entry unit (e.g. Fig. 4 ‘copy setting screen 311 displayed on the display section 31 for setting printing conditions for a newly input job’ [0107-0108]; [0060]) that enters jobs (Fig. 3 ‘flowchart of registering a new job’ such as a copy job’ [0108]); 
a job entry unit (e.g. Fig. 4 ‘copy setting screen 311 displayed on the display section 31 for setting printing conditions for a newly input job’ [0107-0108]; [0060]), that enters jobs (Fig. 3 ‘flowchart of registering a new job’ such as a copy job’ [0108]); 
a link setter (Fig. 4 setting screen 311 ‘Link button 311a’ [0108]) that associates the jobs entered by the job entry unit (e.g. “The image forming apparatus 1 of the present embodiment can set a link between a newly input job and the other job temporary-stored in the temporary-stored job region of the RAM 122 when registering a new job as described below. Moreover, the image forming apparatus 1 can set a link between the temporary-stored jobs when operating the stored jobs.” [0012; 0105]; {Claim Interpretation: wherein ‘setting a link between jobs’ reads on the claimed ‘associates the jobs’}; Also see Fig. 8 wherein two jobs are linked because one job is the envelopes and the other job is the content printing); and 
an association setter (Fig. 8 flowchart of coupling copies of an envelope job and a content job) that associates one or more items common to the associated jobs (e.g. Fig. 8 flowchart “the control section 110 judges whether copies of the linked envelope job is same or different from copies of the content job (step S1002).” [0124-0125]; {Interpretation: wherein ‘judging whether copies of the envelope job and the content job are different or same’ reads on the claimed ‘associates one or more items common to the associated jobs’}; Fig. 9b shows a warning screen when the number of copies of an envelope job and content job are not the same (Fig. 8 step S1005).

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
16.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
17.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminaka (US 2013/00940058) in view of Harmon et al. (US 2010/0157368).

Regarding Claim 3:
Kaminaka discloses the image processing device according to claim 2, wherein the display controller displays letters or buttons of the associated items of the jobs different from that of the unassociated items (Kaminaka: Fig. 9A wherein two linked jobs are highlighted in job list column 312a so “the user can easily identify the jobs linked to the selected job.” [0116]).

Kaminaka does not expressly disclose displays letters or buttons of the associated items of the jobs in a color different from that of the unassociated items.
Harmon discloses displays letters or buttons of the associated items of the jobs in a color different from that of the unassociated items (Harmon: “a recommended printing device(s) is highlighted and expanded to show how printer settings match the job parameter values of the specified print job. A printing device(s) that has a perfect match with respect to all of the relevant printer settings may be highlighted in green and the corresponding tray may also be highlighted in green. The second best match that has a match in only some of the printer settings may be highlighted in yellow. Thus, as in the case above, the degree to which the printing devices match the print job can be indicated using different color.” [0100]; “the individual printer settings that match the specified value of the print job parameter may be separately highlighted in yellow” [0101]).
Kaminaka in view of Harmon are combinable because they are from the same field of endeavor of image processing; e.g. both disclose methods of highlighting particular features regarding printing settings on a GUI of a printing apparatus. Harmon further discloses using different colors to show how printer settings match up to the current print job, such as the color green if it is a perfect match.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose displays letters or buttons of the associated items of the jobs in a color different from that of the unassociated items.  The suggestion/motivation for doing so is to improve print management as disclosed by Harmon in the background of invention.  Therefore, it would have been obvious to combine Kaminaka with Harmon to obtain the invention as specified in claim 3.

18.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminaka (US 2013/00940058) in view of Sano (US 2016/0283827).

Regarding Claim 4:
Kaminaka discloses the image processing device according to claim 2, wherein the display controller displays letters of the associated items of the jobs different from that of the unassociated items (Kaminaka: Fig. 9A Fig. 5 flowchart’; “When the control section 110 judges that the selected job has a linked job (step S103; YES), the linked jobs are also displayed in the selected state (highlighted) in the job list column 312a (step S104), and the processing moves to S105. In step S104, the user can easily identify the jobs linked to the selected job.” [0115-0116]).

Kaminaka does not expressly disclose wherein the display controller displays letters of the associated items of the jobs in thickness or a font different from that of the unassociated items.
Sano discloses wherein the display controller displays letters of the associated items of the jobs in thickness or a font different from that of the unassociated items (Sano: “the display controller may preferably indicate at least one of a setting item and a setting value of the printing condition by characters and change the display form of at least one of color of the characters, a thickness of the characters, a background color of the characters, a font type of the characters, and a font size of the characters in accordance with the elapsed time.” [0013]; [0092]).
Kaminaka in view of Sano are combinable because they are from the same field of endeavor of image processing; e.g. both disclose changing the display form of a printer and print job settings by highlighting items and values.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the display controller displays letters of the associated items of the jobs in thickness or a font different from that of the unassociated items.
The suggestion/motivation for doing so is to allow a user to know that the setting value of the setting item has changed as disclosed by Sano in the background of invention.  Therefore, it would have been obvious to combine Kaminaka with Sano to obtain the invention as specified in claim 4.

19.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kaminaka (US 2013/00940058) in view of Fukuoh et al. (US 2013/0050731)

Regarding Claim 5:
Kaminaka discloses the image processing device according to claim 2, but does not expressly disclose wherein the display controller puts predetermined marks only on the associated items of the jobs.
Fukuoh discloses wherein the display controller puts predetermined marks only on the associated items of the jobs (Fukuoh: Fig. 10 flowchart for setting the name of the registered name and icon with a registered job setting; 0132-0145] Also see Fig 13B/13C for the location of the predetermined mark which is a star).
Kaminaka in view of Fukuoh are combinable because they are from the same field of endeavor of image processing; e.g. both disclose changing the display form of a printer and print job settings.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disclose wherein the display controller puts predetermined marks only on the associated items of the jobs.  The suggestion/motivation for doing so is to use predefined job settings for a plurality of jobs as disclosed by Fukuoh in the background of invention.  Therefore, it would have been obvious to combine Kaminaka with Fukuoh to obtain the invention as specified in claim 5.

Allowable Subject Matter
20.	Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
21.	The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 6:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the image processing device according to claim 2. wherein the display controller displays job information of both the two associated jobs on the display, and the display controller displays a line connecting the associated items in the job information of the two associated jobs.

Regarding Claim 7:
None of the prior art searched and of record neither anticipates nor suggests in the claimed combinations the image processing device according to claim 2, further comprising: 
an automatic changer that, in a case where contents of the associated items of a first job of the jobs are changed. automatically changes contents of the associated items of a second job of the jobs.

Regarding Claims 8 and 9:
Claim 8 depends on objected claim 7 and claim 9 depends from claim 8.  Therefore, by virtue of their dependency, claims 8 and 9 are also indicated as allowable subject matter.

Conclusion
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saitoh et al. (US 9,013,746) discloses an image forming apparatus capable of displaying a screen so that the contents of print jobs can be grasped immediately. The image forming apparatus includes an information acquisition section that acquires job information at least including information for identifying target print jobs to be displayed in a list and setting information for designating settings of print processes included in the target print jobs in order to display a list of print jobs output from terminals connected to the image forming apparatus so as be able to perform data communication on a screen; a display controller that displays a list of print jobs on the screen based on the job information acquired by the information acquisition section, in which the settings of the print processes designated by the setting information are displayed on a list screen as graphics representing the content of the setting for each setting item; and a print controller that controls execution of print jobs selected by an operation input from among the print jobs displayed in the list.

23.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677